746 F.2d 1063
UNITED STATES of America, Plaintiff-Appellee,v.Carlton Roy WILKS, Defendant-Appellant.
No. 84-2227.
United States Court of Appeals,Fifth Circuit.
Nov. 19, 1984.

Luis Antonio Figueroa (court-appointed), Laredo, Tex., for defendant-appellant.
Daniel K. Hedges, U.S. Atty., James R. Gough, Susan L. Yarbrough, Asst. U.S. Attys., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before RUBIN, RANDALL, and TATE, Circuit Judges.
PER CURIAM:


1
It has been made known to the Court as a fact, that appellant, Carlton Roy Wilks, in the above styled and numbered cause died at the Humana Hospital in Anchorage, Alaska on August 24, 1984.  Accordingly, we dismiss the appeal as moot, and we remand the case to the District Court with directions to vacate the judgment and dismiss the indictment.   United States v. Pauline, 625 F.2d 684 (5th Cir.1980).


2
REMANDED WITH DIRECTIONS.